Case 2:20-cv-01156-RSL Document 1-2 Filed 07/28/20 Page 1 of 9




                             FILED
                      2020 JUN 22 09:00 AM
                          KING COUNTY
                     SUPERIOR COURT CLERK
                             E-FILED
                     CASE #: 20-2-10269-5 KNT
Case 2:20-cv-01156-RSL Document 1-2 Filed 07/28/20 Page 2 of 9
Case 2:20-cv-01156-RSL Document 1-2 Filed 07/28/20 Page 3 of 9
Case 2:20-cv-01156-RSL Document 1-2 Filed 07/28/20 Page 4 of 9
Case 2:20-cv-01156-RSL Document 1-2 Filed 07/28/20 Page 5 of 9
Case 2:20-cv-01156-RSL Document 1-2 Filed 07/28/20 Page 6 of 9
Case 2:20-cv-01156-RSL Document 1-2 Filed 07/28/20 Page 7 of 9
Case 2:20-cv-01156-RSL Document 1-2 Filed 07/28/20 Page 8 of 9
Case 2:20-cv-01156-RSL Document 1-2 Filed 07/28/20 Page 9 of 9
